—■ Order, entered on March 3, 1966, granting defendant’s motion to dismiss the complaint for failure to state a cause of action, unanimously reversed, on the law, with $50 costs and disbursements to appellant, and motion denied. While this complaint is no model of an artful pleading, the allegations therein are sufficiently particular to apprise the court and the parties of the subject matter of the controversy. (Foley v. D’Agostino, 21 A D 2d 60.) The complaint sufficiently alleges breach of a retirement agreement and resulting damages. Concur — Botein, P. J., Eager, Capozzoli, Tilzer and McNally, JJ.